UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULETO Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 PENWEST PHARMACEUTICALS CO. (Name of Subject Company) WEST ACQUISITION CORP. a wholly owned subsidiary of ENDO PHARMACEUTICALS HOLDINGS INC. (Name of Filing Person) Common Stock,par value $0.001 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Caroline B. Manogue Executive Vice President, Chief Legal Officer and Secretary Endo Pharmaceuticals Holdings Inc. 100 Endo Boulevard Chadds Ford, Pennsylvania 19317 (610) 558-9800 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Eileen T. Nugent, Esq. Ann Beth Stebbins, Esq. Skadden, Arps, Slate, Meagher& Flom LLP 4 Times Square New York, New York 10036 (212) 735-3000 CALCULATION OF FILING FEE Transaction Valuation Amount of Filing Fee Not applicable Not applicable o Check the box if any part of the fee is offset as provided by Rule0-11 (a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: None Filing Party: Not applicable Form or Registration No.: Not applicable Date Filed: Not applicable ■ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ■ third-party tender offer subject to Rule14d-1. o issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o ITEM12. EXHIBITS. Slide Presentation of Endo Pharmaceuticals Holdings Inc., dated August 12, 2010
